Citation Nr: 1229330	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for muscle damage.

5.  Entitlement to service connection for nerve damage.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 with 2 months and 29 days of additional active service.  Further, the record reflects he had additional service in Reserves from which he entered Retired Reserve status in January 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and by rating decisions promulgated in March 2009 and March 2011 by the VA RO in Louisville, Kentucky.  The March 2008 decision denied all the claims except for the acquired psychiatric disorder which was denied by the March 2009 rating decision, and hypertension which was denied by the March 2011 rating decision.   The Louisville RO currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that the March 2009 rating decision explicitly denied service connection for anxiety disorder (also claimed as mood disorder, stress, depression, mental disorder, mood swings and anger).  Thereafter, in subsequent adjudication of this claim the RO addressed whether the Veteran had PTSD based upon his account of an in-service personal assault.  Such action is consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), where the United States Court of Appeals for Veterans Claims (Court) held that though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The record reflects the Veteran requested a hearing before a Veterans Law Judge of the Board as part of the substantive appeal for his hypertension claim.  Such a hearing was scheduled for June 2012, but the record reflects the Veteran canceled that hearing via a May 2012 statement.  He did not request a hearing regarding his other appellate claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's appellate claims other than hypertension.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has hypertension that was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

A. Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As detailed below, the Board finds that these duties have been satisfied regarding the hypertension claim.

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent pre-adjudication notice with respect to his hypertension claim via a February 2011 letter, which was before the March 2011 rating decision that initially adjudicated the claim.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his hypertension claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hypertension claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various service personnel and post-service medical records.  With respect to the service personnel records, the Board observes that the RO requested the Veteran's complete personnel file from the National Personnel Records Center (NPRC) in September 2009.  In October 2009, the NPRC responded that it had conducted an extensive and thorough search and was unable to locate these records, and had concluded that the records do not exist or were not located at the NPRC.  The Veteran was notified of VA's inability to obtain these records as required by 38 C.F.R. § 3.159(e) via a February 2010 letter which also requested that he provide any such records in his possession.  The Veteran subsequently provided VA with copies of various service personnel records including those pertaining to his Reserve service.

The Board acknowledges that in such situations where service records are incomplete VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also notes that the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding evidence which shows he has hypertension as a result of his military service.  As noted in the introduction, he only requested a hearing in regard to his hypertension claim, such a hearing was scheduled for June 2012, but the record reflects he canceled that hearing request.

The Board further notes that the Veteran was not accorded a VA medical examination regarding his hypertension claim.  However, as detailed below, the Board finds that the evidence of record is sufficient to resolve this claim, and that there is no reasonable possibility that a medical examination and/or opinion would support this claim.  In other words, no such development is warranted based on the facts of this case.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied with respect to his hypertension claim.

B. Evidence Reviewed and Standard

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas, 3 Vet. App. at 548).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases (including hypertension), which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1101, 1111, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2011).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.'); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

III. Analysis

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.

The Board observes, as an initial matter, that the Veteran does not appear to have provided any specific contentions regarding this claim other than a general assertion that service connection is warranted.  Further, his contentions alone are not sufficient to warrant a grant of service connection in this case.  Specific medical testing is required to determine whether one has hypertension.  As such, it is not subject to lay diagnosis pursuant to Jandreau, in the absence of such testing.  Moreover, in a case such as this where the disability appears to first be demonstrated years after service, it involves a complex medical matter that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not appear to contain any findings indicative of hypertension, to include the specific blood pressure readings noted by Diagnostic Code 7101 (defining hypertension for rating purposes).  For example, his blood pressure was noted as being 110/82 (systolic/diastolic) on his May 1972 enlistment examination, and 108/76 on his October 1974 release from active duty examination.  None of the other treatment records for the January 1973 to January 1975 period of active duty appear to show evidence of hypertension.  No such findings are indicated in the subsequent Reserve records either.  For example, his blood pressure was noted as being 100/72 on an August 1975 examination; 118/82 on a May 1982 examination; 124/70 in June 1983 records; 120/80 on records dated January 1987 but appear to be January 1984 from their placement in the records; 110/76 on a January 1984 examination; 102/64 in October 1984 records; 110/60 on a December 1986 examination; 116/72 and 120/68 in June 1987 records; 118/78 on a May 1988 examination; 120/80 on a January 1989 examination; 98/72 on a January 1990 examination; 130/72 on a January 1991 annual certificate of physical condition; 116/72 and 134/80 in May 1991 records; 134/79 in July 1992 records; 110/60 in September 1992 records; 110/72 on a January 1993 annual certificate of physical condition; 110/60 on a May 1994 annual certificate of physical condition; 100/70 on a January 1995 annual certificate of physical condition; 110/76 on a February 1996 annual certificate of physical condition; 126/70, 118/74 and 130/82 in July 1996 records; and 120/80 on a March 1997 examination.  Moreover, he consistently indicated on Reports of Medical History that he had not experienced high or low blood pressure to include the one completed in March 1997.

The Board also observes that there is no indication of hypertension present to a compensable degree within one year following his January 1975 separation from active duty.  As such, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) that pertain to chronic diseases.  As stated above, these provisions do not apply to his Reserve service.  Even if these provisions were applicable to the Reserve service, there is no indication of hypertension until years after the Veteran entered Retired Reserve status in January 1998.

In addition to not being entitled to a grant of service connection on a presumptive basis, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can serve as probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also reiterates that the Veteran has provided no specific contentions as to how his hypertension is related to his military service, nor is such a connection otherwise raised by the evidence of record.  In fact, treatment records dated in January 2011 include a notation that his increase in blood pressure appeared to be age related.  In other words, there is competent medical evidence which indicates that hypertension is due to something outside of military service, to include the Veteran's service in the Reserves.  

In summary, the evidence does not show hypertension in the Veteran's service treatment records for his January 1973 to January 1975 period of active duty, nor in his service with the Reserves; the first indication of such a disability appears to be years after he entered Retired Reserve status; the evidence does not reflect a relationship to service; and there is competent medical evidence which suggests it is age related as opposed to some aspect of his military service.  Therefore, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has hypertension that was incurred in, aggravated by, or otherwise the result of his active service.

Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, there is no relevant complaint or clinical finding for a clinician to link hypertension to the Veteran's military service, nor has the Veteran otherwise indicate a basis to establish service connection for this disability.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when unsupported by clinical evidence).  

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, the benefit of the doubt doctrine is not for application in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.



ORDER

Service connection for hypertension is denied.


REMAND

The Veteran essentially contends that he developed disabilities of the knees and legs, as well as muscle and nerve damage as a result of being hit by a forklift while on Reserve duty.  His service treatment records confirm that he was hit in the right leg by a forklift in July 1996.  Other records from this period also indicate he was hit on the left calf on middle side.  Further, his service treatment records indicate that he was treated for other injuries of the lower extremities throughout his military service.  For example, he was treated for a sprained ankle in May 1974.  Records from September 1974 reflect he was treated for complains of heat in his back and leg after playing basketball in rainy weather the day before.  It appears that the initial impression was muscle strain, which was subsequently crossed out and replaced with an impression of viral myalgias.  Records from January 1975 note trauma/bruise to the left hip.  Records from December 1987 note complaints of right foot pain that developed a month earlier, with findings of some redness to inner aspect of right foot.  Records from May 1991 reflect he was treated for ligament strain of the right knee as a result of an injury while playing basketball.  Records from July 1992 reflect he injured his left shin and lower back after falling in a pot hole while jogging.  Assessment was muscle strain-lumbar and tibial regions.  Records from April 1993 note that he stressed his left foot in a sudden move while playing basketball, and now had recurrent pain at the Achilles-calcaneal area.  Assessment was probable Achilles tendonitis.  A private orthopedic statement dated in September 1995 notes that the Veteran was recovering from a right knee injury which required surgical treatment.  Further, prior to the forklift injury, he was treated in July 1996 for a knee injury that occurred from playing basketball.

Despite the foregoing, no examination was accorded to the Veteran regarding these claims.  The claims appear to have been denied by the RO because it was determined that no chronic disability was shown in the service treatment records following these injuries.  Granted, his lower extremities were consistently evaluated as normal on periodic service examinations, to include his March 1997 examination which was subsequent to the July 1996 forklift injury that is the focus of his claims.  He also indicated on his March 1997 Report of Medical History that he had not experienced "trick" or locked knee, nor foot trouble.  Moreover, records following the July 1996 forklift injury indicate there were no broken bones.  Nevertheless, given the documented in-service injuries and treatment, as well as the Veteran's contentions suggesting continuity of symptomatology since at least the July 1996 forklift injury, the Board finds that such a medical examination and opinion are warranted for these claims.  Accordingly, a remand is required to accomplish such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

Regarding the sinusitis and headaches claims, the Board observes that the competent medical evidence indicates that the Veteran does currently experience chronic sinusitis.  Further, the evidence suggests his headaches are associated with his sinusitis.  The record also reflects that these claims were denied by the RO on the basis that it was not shown until years after his discharge from active duty; and while the service treatment records from his Reserve service documented sinus problems, that non-traumatic incurrence or aggravation of a disease process during INACDUTRA was not defined as an injury.  In other words, it appears that it was found his sinusitis and associated headaches were present during INACDUTRA, but that service connection was only warranted for disabilities that were the result of an injury during such service and not a disease.  

The Board observes, however, that given the incomplete service personnel records, it is not clear whether all of the documented sinus problems on Reserve duty were only during INACDUTRA as opposed to any period of ACDUTRA.  More importantly, the Veteran does appear to have had possible sinus problems during his January 1973 to January 1975 period of active duty.  For example, records dated in July 1973 note complaints of cough causing trouble sleeping.  On examination, he was noted as having sinus drainage to the posterior throat.  Impression was upper respiratory infection.  He was subsequently treated in August 1973 for complaints of cough and sinus congestion times 1 week.  Although there was no specific mention of sinus problems, he was treated for throat irritation in June 1974.  In addition, he had previously been treated for probable strep throat in February 1973.

Similar to the knee, leg, muscle and nerve damage claims, no chronic sinusitis appears to have been diagnosed while on active duty.  Nevertheless, given the documented in-service problems during the January 1973 to January 1975 period of active duty, and the subsequent problems over the years that may be ultimately attributed to chronic sinusitis, the Board finds that a medical examination and opinion is also required to determine whether this disability was incurred or otherwise the result of active duty.  McLendon, 20 Vet. App. at 83.

In regard to the acquired psychiatric disorder claim, the Board notes the competent medical evidence reflects the Veteran has been diagnosed with various acquired psychiatric disorders, to include PTSD.  He has also been diagnosed with depressive disorder, not otherwise specified (NOS).  However, there is no indication of any psychiatric problems in the Veteran's service treatment records to include his Reserve service.  

The Veteran has indicated that his psychiatric disorder is due to an in-service personal assault and has provided details regarding this alleged stressor, as well as witnessing a plane crash.  With respect to the assault, he reported in a September 2009 statement that he was sexually harassed while aboard a carrier in 1973, and that he fought him several times.  He also reported witnessing a plane crash in 1973 in the Gulf of South China Sea where a pilot was killed.  Further, he reported that he was almost stabbed by a Philippine storekeeper in 1973, and in an attached statement indicated it was the result of a general brawl that occurred in February 1973.  Finally, he identified being hit by a forklift as one of his stressors.

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) a person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Because the Veteran contends, in part, that he has PTSD due to an in-service assault, the Board observes that in Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA' Adjudication Manual  With respect to personal assaults, 38 C.F.R. § 3.304(f)(5) states the following:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

There has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board notes that the stressors identified by the Veteran do not appear to constitute "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions.  Moreover, the Board notes that the Veteran was sent correspondence in September 2009 which advised him of the pertinent regulations for PTSD based on a personal assault and was afforded ample opportunity to provide evidence from "other" sources to substantiate the claim.  No such alternative sources appear to have been submitted to support his account of an in-service personal assault, nor does there appear to be evidence of behavior changes.  However, as indicated above, the Veteran identified other stressors as the basis for his current psychiatric disorder.

The Board acknowledges that the RO sent correspondence to the Veteran in January 2010 requesting he provide more specific details regarding the purported plane crash, to include the specific month that it occurred as well the name of the pilot, and the branch and type of plane that crashed.  No specific response to this request appears in the records, and the RO subsequently determined that the Veteran had not provided specific enough details to warrant a search through official sources in an attempt to verify this stressor.  The Board notes, however, that as part of the September 2009 stressor statement, the Veteran stated that the incident/stressor(s) occurred in November 1973.  Although this did not specifically refer to the plane crash as opposed to the purported assault, it does appear to be sufficient to make an attempt at verification especially as he also provided the location of the crash.  Therefore, a remand is required to conduct such development, as well as to give the Veteran another opportunity to provide further details regarding his alleged stressors.

The Board also notes that the Veteran did identify being struck with a forklift as one of his stressors on the September 2009 statement.  As already noted, such an incident did occur and is documented in the service treatment records.  Therefore, even if no other stressor is corroborated by the record, a medical examination and opinion is warranted to determine whether the Veteran's current acquired psychiatric disorder is due to this confirmed incident.  McLendon, 20 Vet. App. at 83.

The Board further finds that any outstanding treatment records regarding the claimed disabilities should be obtained while these claims are on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter asking him the names and addresses of all medical care providers who have treated the Veteran for his claimed disabilities of the knees, legs, muscle damage, nerve damage, sinusitis, headaches, and acquired psychiatric disorder since December 2011.  After securing any necessary release, obtain those records not on file.

2.  Also ask the Veteran to provide additional details regarding his alleged in-service stressors.  In particular, he should be requested to provide more specific details regarding the purported plane crash in 1973, to include the specific date of this stressor.

3.  After the Veteran responds to the request for more detailed stressor information, or has otherwise been given a sufficient opportunity to respond, attempt to verify his alleged stressor(s) through official channels.  Even if the Veteran does not respond, an attempt should be made to verify whether there was a plane crash in the Gulf of South China Sea in November 1973 which resulted in the death of the pilot.

4.  After obtaining any additional records to the extent possible, schedule the Veteran for a VA examination to evaluate the current nature and etiology of his claimed disabilities of the knees, legs, muscle damage, and nerve damage.  The claims folder should be made available to the examiner for review before the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current disability of the knees or legs, to include muscle and/or nerve damage, due to the documented in-service injuries to his lower extremities to include those from being hit by a forklift in July 1996.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Also, schedule the Veteran for a VA examination to evaluate the nature and etiology of his sinusitis and headaches.  The claims folder should be made available to the examiner for review before the examination.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current sinusitis or headaches that were incurred in, aggravated by, or otherwise the result of his military service to include the documented sinus problems in 1973.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  Also, schedule the Veteran for a VA psychiatric examination to evaluate the nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should review the historical records for evidence that might reflect that any claimed personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

Following evaluation of the Veteran, the examiner must explicitly state whether the Veteran currently has PTSD.  Further, for any acquired psychiatric disorder found to be present, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it is due to the verified stressors to include the documented injury of being struck by a forklift in July 1996.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, readjudicate the issues remaining on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained since the last adjudication of these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


